Order, Supreme Court, New York County (A. G. Fraiman, J.), entered August 5,1982 denying defendant’s motion for summary judgment, is unanimously reversed, on the law, with costs, and summary judgment is granted dismissing the complaint on the merits. In this action for alleged wrongful dishonor of a check drawn on May 20, 1978 by plaintiff’s corporation it appears without evidentiary contradiction that: (a) The check was never presented, (b) At all times from the time the check was drawn until the account was closed, the account either had no credit balance or a nominal credit balance insufficient to cover the check. This was true even allowing for prompt recredit instead of the delayed recredit of a redeposited certified check, (c) The account was not in plaintiff’s name but in the name of a corporation of which plaintiff was allegedly president and sole stockholder. As to the last point it does not matter that as alleged the “business was dissolved”; even if this means the corporation was dissolved, the suit should still have been by the corporation. (Business Corporation Law, § 1006.) Concur — Kupferman, J. P., Sullivan, Asch, Silver-man and Milonas, JJ.